700 S.E.2d 921 (2010)
In the Matter of J.N.
Appealed by Mother.
No. 153P10.
Supreme Court of North Carolina.
August 26, 2010.
Richard E. Jester, for Mother.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg Co. DSS.
Pamela Newell, Raleigh, for Guardian Ad Litem.

ORDER
Upon consideration of the petition filed on the 7th of April 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."